Order modified so as to grant the relief asked for by the appellants, and as thus modified affirmed, in so far as an appeal is taken therefrom, with ten dollars costs and disbursements to appellants. The proof is clearly sufficient to justify the conclusion of the trial court that the defendants undertook to use a part of their property for new and different purposes from that to which it was devoted originally, to the annoyance and disturbance of those in neighboring homes, constituting a nuisance. This disposition is made upon condition, however, that the plaintiffs stipulate to proceed to trial within fourteen days after the entry of the order hereon, the defendants consenting; otherwise, the order is affirmed, with ten dollars costs and disbursements. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.